Citation Nr: 1127623	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for service-connected diabetes mellitus.

2.  Entitlement to a temporary total disability rating due to hospitalization.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

As indicated on the title page, the issue of whether entitlement to a TDIU is warranted is before the Board.  The Veteran filed this claim in December 2008 and again in January 2010.  The RO denied the claim in June 2009, but has yet to consider the Veteran's January 2010 assertion that TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran's TDIU claims assert that a reason for his unemployability is his service-connected diabetes.  As this claim is presently under appeal, the Board is including the TDIU claim as part of the rating claim and remanding it, rather than referring it, below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran is seeking to establish an increased disability rating for his service- connected diabetes, a temporary total rating for a period of hospitalization, and a TDIU.  A review of the record reveals that the Veteran has been awarded Social Security Disability benefits.  See September 2009 Social Security decision.  At the time of his October 2010 Travel Board hearing, the Veteran was given a period of thirty days to obtain the Social Security records, as was requested by his representative.  In December 2010, the Veteran's representative did submit a compact disc (CD) version of the Social Security records.  For reasons unknown to the undersigned Acting Veterans Law Judge, this CD is damaged and unreadable.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran by obtaining these records.  Thus, the Board has no choice but to remand these claims as there may be relevant information within the Social Security record as to any of the three pending claims.

Also, on remand, any pertinent, outstanding treatment records and reports, other than those found in the Social Security records, must be associated with the claims folder.  38 C.F.R. § 3.159(c) (1) and (2) (2010).

After associating the outstanding Social Security and private and/or VA treatment records with the claims file, the Board also finds that the Veteran must be afforded a contemporaneous VA examination to assess the nature, extent and severity of his diabetes mellitus and its residuals.  At the time of his Travel Board hearing in 2010, the Veteran suggested that his diabetes had worsened since his most recent VA examination in April 2009.  The Board observes that the April 2009 examination was a general medical examination, which mentioned the Veteran's diabetes diagnosis, but did not fully describe the symptoms.  The most recent VA examination of the diabetes condition specifically was the October 2008 examination, more than two years ago.  At his hearing, the Veteran reported symptoms such as numbness in his hands and vision loss, described as possible retinopathy.  Also, the Board observes that the October 2008 VA examiner noted early nephropathy, but with no significant effect on renal function or renal insufficiency.  Because the Veteran's disability has seemingly worsened since October 2008, a new examination is warranted, as the Board feels that the current severity of the Veteran's diabetes, and all of its residuals, cannot be found in the October 2008 report.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, as noted in the Introduction, above, the issue of entitlement to a TDIU is part and parcel of the Veteran's increased disability rating claim.  The Board observes that the Veteran is in receipt of an 80 percent combined disability rating due to his service-connected Tourette's Syndrome, diabetes, neck disability, left and right knee disabilities, hypertension, bulimia, and left quadriceps strain.  He, therefore, meets the schedular requirement for a TDIU rating.  The record, however, does not contain a medical opinion as to whether the Veteran is able to secure and maintain substantially gainful employment (physical or sedentary) in light of his service-connected disabilities.  As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disability.  A VA examination and opinion are, therefore, needed to fairly decide the TDIU claim.  As such, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate any pertinent, outstanding records with the claims file, including but not limited to, all updated and pertinent private and VA medical records, along with any other relevant records showing the severity of the Veteran's diabetes, any periods of hospitalization, as well as showing the status of the Veteran's employability at any point during the course of this appeal.

2.  The RO/AMC shall ensure that VA's duty to assist under 38 C.F.R. § 3.159(c)(2) is met by obtaining all relevant, non-duplicative records from the Social Security Administration with regard to the Veteran's claims.

3.  After associating all outstanding records with the claims file, the RO/AMC shall schedule the Veteran for a VA examination to determine the current severity of his diabetes mellitus, to include an assessment of the frequency of the Veteran's insulin, the nature of any limited activity caused by diabetes, and the nature of any residual disorders to include, but not be limited to, neuropathy of any extremity, retinopathy or other vision loss, and/or any associated issues related to the kidneys.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  

The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  The RO/AMC shall afford the Veteran a VA examination in order to obtain an opinion in connection with his TDIU claim.  The claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner is directed to opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  In doing so, the examiner should acknowledge the Veteran's lay reports as to the impact of his service-connected disability on his ability to engage in employment.  Any opinions expressed must be accompanied by a complete rationale.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


